Undercofler, Presiding Justice.
The question presented by this appeal is whether the office of Magistrate is part of the State Court of Cobb County. Appellant Andrews was found guilty of drag racing by the magistrate. He then, by an attorney, filed a motion in arrest of judgment in the state court. The state court dismissed his motion for lack of jurisdiction. He appeals raising several constitutional questions. We reverse.
It is clear from the Act creating the magistrate’s office that the General Assembly intended the magistrate’s office to be a part of the state court. "There is hereby created and established for the State Court of Cobb County, Georgia, the office of Magistrate.” Ga. L. 1974, p. 2212, Sec. 1. Furthermore, the summons issued to Andrews was entitled Georgia Uniform Traffic Citation, Summons, Accusation, State Court of Cobb County.
We therefore find that the magistrate’s office is part of the State Court of Cobb County and that the motion was properly filed. The state court erred in dismissing the motion for lack of jurisdiction. Because of this ruling, we need not reach the constitutional issues presented.

Judgment reversed.


All the Justices concur.